DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Miscellaneous
The Applicant has cancelled claim 4; therefore, only claims 1-3 and 5-16 remain for this Office Action.

Claim Objections
Claims 5 and 13 are objected to because of the following informalities: Claim 5 recites the limitation "the first direct-current bias voltage" and “the second direct-current bias voltage” in lines 2-3.  Claim 13 recites the limitation "the protection voltage generator" in line 2 and is believed it SHOULD depend on claim 2 and will be examined as such. There is insufficient antecedent basis for this limitation in the claims. Appropriate correction is still required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (US 8,669,803).
In regards to claim 1, Huang discloses of a high-speed circuit, comprising: a driver circuit (for example 329, 330), including high-voltage components with thick gates which are operated in a high-voltage domain (for example see Column 5 Lines 35-37); and a level shifter (for example 320), including low-voltage components with thin gates which are operated in a low-voltage domain (for example see Column 5 Lines 24-26, 40-44), wherein the level shifter (320) translates signals from the low-voltage domain (for example Vcore) to the high-voltage domain (Vio) to generate control signals for the driver circuit (330); wherein: the low-voltage components of the level shifter include input transistors (for example mn1, mn2) and protection transistors (for example mn3, mn4) coupled to the input transistors (mn1, mn2); and gates of the protection transistors (mn3, mn4) are biased (via Vb1) to protect the low-voltage components of the level shifter (for example see Fig 3).  
In regards to claim 5, Huang discloses of the high-speed circuit as claimed in claim 1, wherein: gate voltages of the protection transistors (mn3, mn4) are tied to [ first direct-current bias voltage (for example Vb1) or [second direct-current bias voltage.  
In regards to claim 15, Huang discloses of the high-speed circuit as claimed in claim 1, wherein: the high-speed circuit is provided to drive a memory module; and the driver circuit has an input and output pin to be coupled to the memory module (for example see Column 3 Lines 8-14, applied to a memory).  
In regards to claim 16, Huang discloses of the high-speed circuit as claimed in claim 1, wherein: the high-speed circuit is a transmitter circuit; and the driver circuit drives an output pin of the transmitter circuit (for example see Figs 3, 4A-4D, 6).   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 8,669,803) in view of Yeh et al. (US 8,581,628).
In regards to claim 2, Huang discloses of the high-speed circuit as claimed in claim 1 as found within the explanation above, further comprising: a protection voltage generator to generate a first direct-current bias voltage (for example vb1) and a second direct-current bias voltage (for example vb2, see Figs 3, 4A-4D, 6, Vb1 and Vb2 are generated by an unillustrated generator), wherein gates of the protection transistors (mn3, mn4) are coupled to the first direct-current bias (vb1) or the second direct-current bias voltage (vb2). 
However, Huang does not explicitly disclose of wherein the protection voltage generator converts a power supply voltage and a power ground voltage to generate the first direct-current bias voltage and the second direct-current bias voltage.  
Yeh discloses of a high-speed circuit including a protection bias voltage generator (for example 325) for protection transistors (for example Mn3, Mn4), wherein the protection voltage generator (325) converts a power supply voltage (for example Vdd1) and a power ground voltage to generate a fist and second direct-current bias voltage (Vb1, Vb2, for example see Figs 4 and 5(A-C)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have a protection bias voltage generator as taught by Yeh for biasing protection transistors to prevent the detrimental effects of overvoltage on the thinner, weaker input transistors of the level shifter.
In regards to claim 3, Huang in view of Yeh disclose of the high-speed circuit as claimed in claim 2, wherein: the protection voltage generator (325 of Yeh) is an on-chip circuit having input terminals coupled to a power supply terminal (for example Vdd1 of Yeh) and a power ground terminal of the high-speed circuit to receive the power supply voltage (Vdd1) and the power ground voltage (for example see Yeh Figs 4, 5(A-C)), respectively; and a first voltage difference between the power supply voltage (Vdd1) and the first direct-current bias voltage (Vb1) and a second voltage difference between the second direct-current bias voltage (Vb2) and the power ground voltage are both within the low-voltage domain (for example see Yeh Figs 4, 5(A-C), voltages will be less than Vdd1).  
In regards to claim 13, Huang in view of Yeh disclose of the high-speed circuit as claimed in claim [, wherein: the protection voltage generator is a low dropout regulator (for example see Yeh Figs 4, 5(A-C0, the generator 325 may be considered a low dropout regulator).  
In regards to claim 14, Huang in view of Yeh disclose of the high-speed circuit as claimed in claim 13, wherein: the low dropout regulator includes low-voltage components with thin gates (for example see Yeh Figs 4, 5(A-C)).  

Allowable Subject Matter
Claims 6-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 6, the prior art does not disclose of the high-speed circuit as claimed in claim 1, wherein: the driver circuit includes a high-voltage p-channel transistor, a first resistor, a second resistor, and a high-voltage n-channel transistor, which are connected in series between the power supply terminal and the power ground terminal; the power supply terminal is connected to a source terminal of the high-voltage p-channel transistor, a drain terminal of the high-voltage p-channel transistor is connected to a drain terminal of the high-voltage n-channel transistor via the first resistor and the second resistor, and 3a source terminal of the high-voltage n-channel transistor is connected to the power ground terminal; a connection terminal between the first resistor and the second resistor is an output terminal of the driver circuit; and a first control signal and a second control signal generated by the level shifter are coupled to a gate of the high-voltage p-channel transistor and a gate of the high-voltage n-channel transistor, respectively, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 7-12 are also objected to as being dependent on claim 6.  

Response to Arguments
Applicant’s arguments with respect to claims 1-3 and 5-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004. The examiner can normally be reached Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON CRAWFORD/Primary Examiner, Art Unit 2844